This action involves the constitutionality of Senate Bill No. 186 of the 17th Legislature (art. 22, ch. 65, S. L. 1939, 68 Okla. St. Ann. § 184e et *Page 497 
seq.), authorizing the reduction of assessment for prior years. The act is in all material respects identical with an act passed by the Legislature in 1937, which was held unconstitutional by this court in Ivester v. State (1938)183 Okla. 519, 83 P.2d 193. The Legislature, in effect, re-enacted the bill after this court had held it unconstitutional.
Plaintiff sought a writ of mandamus, which the trial court denied, and plaintiff brings this appeal. It is contended that this act is materially different from the one previously held unconstitutional and that the decision in the Ivester Case should be overruled. The contentions made with reference to the distinctions between the 1937 and 1939 acts are not of sufficient merit to justify any comment, and we reaffirm our decision in the Ivester Case.
Judgment affirmed.
RILEY, CORN, GIBSON, and DANNER, JJ., concur. WELCH, V. C. J., dissents. OSBORN and DAVISON, JJ., absent. BAYLESS, C. J., not participating.